DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to Claim Objections of Claims 1-5, 7 & 14-15 have been fully considered and are persuasive.  The Claim Objections of Claims 1-5, 7 & 14-15 have been withdrawn. 
Applicant’s arguments, with respect to Claim Objections of Claims 3-5 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new rejections are made in view of the amendments to Claims 3 & 4, as stated below. 
Applicant’s arguments, with respect to Claim Rejections of Claims 1-5, based upon 35 USC 112(a), have been fully considered and are persuasive.  The Claim Rejections of Claims 1-5, based upon 35 USC 112(a), have been withdrawn. 
Applicant’s arguments, with respect to 102(a)(1)/(a)(2) Rejection of Claim 1 have been fully considered but are not persuasive.  Applicant argues the prior art, Foegling (DE 19651964), does not disclose a singular cutting edge (21) of the shear bar (16) adjacent the chopping drum as required by the claim.  Examiner respectfully disagrees and notes the claim interpretation applied to the claims at issue stated “Examiner has interpreted the limitation ‘singular cutting edge’ to mean that the cutting edge is a continuous edge, as opposed to a serrated edge which would have multiple cutting edges, but not excluding the possibility of a separate cutting edge elsewhere on the shear bar, in order to examine the claims and advance prosecution”.  Examiner further notes that the Claim preamble states “A chopping unit (10) of a forage harvester comprising” which does not limit the claim to exactly one cutting edge, and therefore the prior art discloses the claimed limitations as previously stated.  Examiner further notes the amended claim limitations do not overcome the possibility of more than one cutting edge. 
Applicant’s arguments, with respect to 102(a)(1)/(a)(2) Rejection of Claim 2 have been fully considered but are not persuasive.  Applicant argues the prior art, Foegling does not disclose a cutting edge parallel or approximately parallel to the underside of the shear bar, as required by the claim.  Examiner respectfully disagrees and notes the cutting edge as illustrated in FIG EX–1 is in fact parallel to the underside of the shear bar.  The figure is reproduced below, with additional annotation, for clarity:

    PNG
    media_image1.png
    489
    1082
    media_image1.png
    Greyscale

FIG EX-1 (Foegeling Fig 7/8)
Applicant’s arguments, with respect to 102(a)(1)/(a)(2) Rejection of Claim 7 have been fully considered and are persuasive.  The 102(a)(1)/(a)(2) Rejection of Claim 7 has been withdrawn. 
Applicant’s arguments, with respect to 10(a)(1)/(a)(2) Rejection of Claim 14 have been fully considered but are not persuasive.  Applicant argues the prior art, Reber, et alia (DE 3526398), hereinafter Reber, fails to disclose a shear bar carrier.  Examiner respectfully disagrees, and notes the shear bar carrier is explicitly disclosed at Ln 80 of the translation as “permanently installed in the chopper housing” and therefore a carrier exists and the shear bar is borne by it. 
Applicant further argues that the prior art, Reber, fails to disclose a plurality of planar configurations.  Examiner respectfully disagrees and notes FIG EX–2 clearly illustrates a plurality of planar configurations between the cutting edge and the opposite edge. 
Applicant further argues that the prior art, Reber, fails to disclose “that the shear bar in Reber increases in thickness from the edges to the middle portion”.  Examiner respectfully disagrees and notes the claim limitations require “wherein the shear bar (16) generally increases in thickness from the singular cutting edge (21) to a middle portion of the shear bar (16) and also generally increases in thickness from the opposite edge (22) to the middle portion”.  As illustrated in FIG EX–2, the shear bar does increase in thickness from the singular cutting edge to a middle portion of the shear bar, and also generally increases in thickness from the opposite edge to the middle portion. 

Claim Objections
Claim 14 is objected to because of the following informalities: 
Ln 9, the limitation “the chopping drum 11”.  Examiner suggests “the chopping drum (11)”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 3, Ln 3-6, the limitation “wherein the first top-side planar segment extends from the opposite edge towards a middle portion, and is further away from the underside of the shear bar at the middle portion than at the opposite edge” appears to rely upon a second embodiment depicted in figures 4 and 5, separate from the embodiment recited in claim 1 illustrated by Figure 1 of the instant application.  This limitation is at odds with the requirement of Claim 1, Ln 9-10, which require the greatest thickness of the shear bar is at the opposite edge from the cutting edge.
Examiner notes that while a single claim can be generic to multiple embodiments, but a dependent claim should not mix embodiments in such a way that the specification does not have written description support for such an embodiment or the mixed embodiment isn’t possible.  Since Claim 3 depends upon Claim 1, the embodiment represented by Claim 1 must be generic to both embodiments in order to for the embodiment represented by Claim 3 to be properly recited, at least in that the embodiment of Claim 3 cannot conflict with that of Claim 1, from which it depends.  In this case it is not possible for the opposite side edge to have the greatest thickness (claim 1) and for the top side to have a middle portion further away from the underside than that of the opposite edge (in other words, the middle in the thickest portion, depicted in the embodiment of figures 4 and 5).
Regarding Claim 4, Ln 2-4, the limitation “second top-side planar segment” 
Examiner notes the interpretation of Claims 4-5 depend in part on the illustrated embodiment of Figures 4 & 5 of the instant application. 
Examiner notes that art rejections of Claims 3-5 are not possible considering the contradictions listed above.  If the claims are amended to overcome the rejections based upon 35 USC 112(a), the limitations will be examined at that time, and if applicable, art rejection(s) will then be applied. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-5, the limitation “wherein the first top-side planar segment extends from the opposite edge towards a middle portion, and is further away from the underside of the shear bar at the middle portion than at the opposite edge” is indefinite because it conflicts with the limitation “the shear bar having a thickness that is greatest at the opposite edge” of independent claim 1, from which it depends.  Since it is possible, it is unclear as to how the examiner should interpret the claims, and thus claims 3-5 will not be examined over prior art as it would require the examiner to make undue speculations and assumptions as to the scope of the claims.
Regarding Claim 4-5, Ln 1-3, the limitation “wherein the at least one planar segment of the top side of the shear bar further includes a second top-side planar segment” is indefinite for failing to particularly point out and distinctly claim how a “one planar segment”, a singular element (plane) may have more than one planar segment.  For the purpose of examining the claims and advancing prosecution, Examiner has believes the limitation to mean only one planar surface exists and that surface has a plurality of in-plane segments; that is, the distance from one edge of the planar segment to the opposite edge of the planar segment is measured in more than one unit length. 
Regarding Claim 18, Ln 1-3, the limitation “wherein the at least one planar segment of the top side of the shear bar further comprises a first top-side planar segment and a second top-side planar segment of the shear bar” is indefinite for failing to particularly point out and distinctly claim how a “one planar segment”, a singular element (plane) may have more than one planar segment.  For the purpose of examining the claims and advancing prosecution, Examiner has interpreted the limitation to mean only one planar surface exists and that surface has a plurality of in-plane segments; that is, the distance from one edge of the planar segment to the opposite edge of the planar segment is measured in more than one unit length. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1 )/(a)(2) as being anticipated by Foegeling (DE19651964), hereinafter Foegeling. 
Regarding Claim 1, Foegeling discloses a chopping unit (5) (Page 2/3, Ln 8) of a forage harvester comprising, a chopping drum (5) (Page 2/3, Ln 6; Fig 1) bearing chopping blades (7) (Page 2/3, Ln 7), a shear bar carrier (9) (Page 2/3, Ln 9) bearing a shear bar (6) (Page 2/3, Ln 7) for the chopping blades (7), wherein a top side (20) (Fig 10), facing away from the shear bar carrier (9), of the shear bar (6) provides a cutting edge (14) (Page 2/3, Ln 17) of the shear bar (6) adjacent the chopping drum, wherein the top side of the shear bar comprises at least one planar segment and extends from the singular cutting edge toward an opposite edge of the shear bar (as illustrated in at least Fig 7), the shear bar having a thickness that is greater at the opposite edge (as illustrated in at least Fig 8). 
Examiner has interpreted the limitation "planar" to mean the top side surface is composed only of planes and are not rounded or otherwise non-planar, in order to examine the claims and advance prosecution. 
Examiner has interpreted the limitation "singular cutting edge" to mean that the cutting edge is a continuous edge, as opposed to a serrated edge which would have multiple cutting edges, but not excluding the possibility of a separate cutting edge elsewhere on the shear bar, in order to examine the claims and advance prosecution. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

FIG EX-1 (Foegeling Fig 7/8)
Regarding Claim 2, Foegeling discloses all elements of the claimed invention as stated above.  Foegeling further discloses the at least one planar segment of the top side of the shear bar comprises a first planar segment forming, at least in part, the singular cutting edge adjacent the chopping drum and extends parallel or approximately parallel to an underside of the shear bar facing the shear bar holder (as illustrated in FIG EX-1) and a second planar segment extending between the first planar segment and the opposite edge and facing in a different direction from the first planar segment (as illustrated in FIG EX-1 ).
Regarding Claim 18, Foegeling discloses all elements of the claimed invention as stated above.  Foegeling further discloses the at least one planar segment of the top side of the shear bar further comprises a first top-side planar segment and a second top-side planar segment of the shear bar and wherein the first top-side planar segment extends from a middle portion toward the opposite edge and wherein the second top-side planar segment extends from the middle portion toward the cutting edge (as illustrated in FIG EX-2). 

    PNG
    media_image3.png
    385
    743
    media_image3.png
    Greyscale

FIG EX-1 (Foegeling Fig 7/8)
For the purpose of examining the claims and advancing prosecution, Examiner has interpreted the limitation to mean only one planar surface exists and that surface has a plurality of in-plane segments; that is, the distance from one edge of the planar segment to the opposite edge of the planar segment is measured in more than one unit length. 
Claim 14 is rejected under 35 U.S.C. 102(a)(1 )/(a)(2) as being anticipated by Reber (DE 35 26 398 A1), hereinafter Reber. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

FIG EX-3 (annotated Reber) 
Regarding Claim 14, Reber discloses a chopping unit of a forage harvester (Para [0001], Ln 1) comprising, 
a chopping drum bearing chopping blades (Para [0004], Ln 2), a shear bar carrier (Examiner notes "The shear bar (3) is permanently installed in the chopper housing" is interpreted to mean a shear bar carrier) bearing a shear bar for the chopping blades 
(Para [0012], Ln 3), wherein a top side of the shear bar, facing away from the shear bar carrier, of the shear bar provides a singular cutting edge of the shear bar adjacent the chopping drum (as illustrated in FIG EX-3), 
wherein the top side of the shear bar extends between the singular cutting edge and an opposite edge of the shear bar and has a plurality of planar segments between the singular cutting edge adjacent the chopping drum and the opposite edge (as illustrated in FIG EX-3), and 
wherein the shear bar generally increases in thickness from the singular cutting edge to a middle portion of the shear bar and also generally increases in thickness from the opposite edge to the middle portion (as illustrated in FIG EX-3).
Allowable Subject Matter 
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“the top side of the shear bar…has a plurality of planar segments, wherein the plurality of planar segments includes a first top-side planar segment and a second top-side planar segment of the shear bar and wherein the second top-side planar segment extends from the singular cutting edge towards the middle portion and the first top-side planar segment extends from the opposite edge toward the first top-side planar segment at the middle portion thereby forming roof-shaped contouring of the top side of the shear bar”. 
Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Reber, et alia (DE 3526398), hereinafter Reber, discloses a cutter head for a forage harvester having a shear bar.  Reber is silent to “the top side of the shear bar…has a plurality of planar segments, wherein the plurality of planar segments includes a first top-side planar segment and a second top-side planar segment of the shear bar and wherein the second top-side planar segment extends from the singular cutting edge towards the middle portion and the first top-side planar segment extends from the opposite edge toward the first top-side planar segment at the middle portion thereby forming roof-shaped contouring of the top side of the shear bar”. 
Claim 19 is allowed.  The following is a statement of reasons for the indication of allowable subject matter: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“the top side of the shear bar…has a plurality of planar segments including a first top-side planar segment and a second top-side planar segment and wherein the second top-side planar segment extends from the singular cutting edge towards the middle portion and the first top-side planar segment extends from the opposite edge toward the first top-side planar segment at the middle portion thereby forming roof-shaped contouring of the top side of the shear bar”. 
Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Reber, et alia (DE 3526398), hereinafter Reber, discloses a cutter head for a forage harvester having a shear bar.  Reber is silent to “the top side of the shear bar…has a plurality of planar segments including a first top-side planar segment and a second top-side planar segment and wherein the second top-side planar segment extends from the singular cutting edge towards the middle portion and the first top-side planar segment extends from the opposite edge toward the first top-side planar segment at the middle portion thereby forming roof-shaped contouring of the top side of the shear bar”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergkamp, et alia (US 5,340,042), hereinafter Bergkamp.  Bergkamp teaches a cutting blade having various profile sections. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725